DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Any rejections made in a previous Office action and not repeated below are hereby withdrawn.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 7-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hanzawa et al. (US 6,355,206) in view of Metzinger et al. (US 2006/0106152).
Regarding claims 1 and 7, Hanzawa discloses a composite material comprising yarn array elements and a matrix material filled between adjacent yarns; see abstract, Figs. 2(a) & 2(b), and col. 11.  Yarn array element 1A corresponds to the claimed first layer, and yarn array element 1B corresponds to the claimed second layer.  The composite comprises 20-80% by weight of carbon, which overlaps the claimed ratio; see col. 5 lines 5-15 and col. 6 lines 1-14; see also MPEP 2144.05 I.  The reference further discloses several hundreds or several tens of thousands of carbon fibers are 
While the reference discloses the carbon component as preferably a graphitized powder, the reference fails to disclose the composite as comprising expanded graphite; see col. 7 lines 25-28.
Metzinger discloses bodies of sliding material comprising graphite with a filler combination of natural graphite and synthetic graphite ensuring low width wear as well as reduces thickness wear wherein the natural graphite can be made of expanded natural graphite; see abstract and [0010-0012].
	It would have been obvious to one of ordinary skill in the art at the time of the invention for the composite of Hanzawa to comprise expanded graphite in order to ensure a low width wear.
Regarding claim 2, Hanzawa discloses or renders obvious that the layers have the same thickness, see col. 11 line 65 – col. 21 line 1 and Figs. 1, 2(a) & 2(b).  
Regarding claim 3, the reference discloses the composite as comprising alternating first and second layers; see Figs. 2(a) & 2(b) and col. 11.
Regarding claim 4, the reference discloses the carbon fiber as yarn; see col. 6 line 61 – col. 7 line 9.
Regarding claims 8 and 9, the reference discloses the matrix (binder) filled in between adjacent yarns, which corresponds to microstructures with interstitial spaces among them with a binding phase between them; see Figs. 2(a) & 2(b), col. 6 line 61 – 
Regarding claim 10, the reference discloses an interface layer bonding at least one of the microstructures to the matrix (binder) wherein the bond comprises a carbon-metallic bond; see col. 7 lines 40-52.
Regarding claim 11, the reference discloses the matrix may contain copper, bismuth, titanium, chromium, tungsten and molybdenum, which corresponds to the claimed binder; see col. 10 lines 22-42.
Regarding claim 12, given the reference discloses the arrays as the same material with the same thickness, array 1A (reinforcing material) and array 1B (carbon composite) are considered to have a weight ratio of reinforcing material to carbon composite of 1:1, which is within the claimed range; see above discussion and Hanzawa col. 11 lines 1-16; see also MPEP 2144.05 I.
Regarding claim 13, the reference discloses the composite as usable as sliding members such as rolling bearings and plain bearings, which is considered to render obvious a block form; see col. 1 lines 8-21.
Regarding claims 14-16, the reference discloses the composite as usable as sliding members such as rolling bearings and plain bearings; see col. 1 lines 8-21.
Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed April 12, 2021 have been fully considered but they are not persuasive.
Applicant argues that Hanzawa fails to teach a carbon composite containing about 50 to 80 wt% of carbon and comprising one or more of: expanded graphite; expandable graphite; natural graphite; or synthetic graphite as required by claim 1.  Additionally, Applicant argues that the reference only broadly mentions that the composite may contain copper but is completely silent as to the amount.  As such, Applicant argues there is nothing in the reference that would lead a skilled artisan to a carbon composite with the claimed weight percentage of binder as required by claim 1.  For these reasons, Applicant concludes Hanzawa does not disclose the subject matter of claim 1.  Examiner respectfully disagrees.
Regarding Applicant’s argument that the reference fails to teach the claimed amount of carbon, Examiner notes that Hanzawa discloses the composite contains 20 to 80 wt% carbon, which overlaps the claimed range; see above discussion and MPEP 2144.05 I.  Further, while Applicant is correct that the reference does not disclose the carbon as expanded graphite, Metzinger discloses bodies of sliding material comprising graphite with a filler combination of natural graphite and synthetic graphite ensuring low width wear as well as reduces thickness wear wherein the natural graphite can be made of expanded natural graphite; see abstract and [0010-0012].  As discussed above and previously, it would have been obvious to one of ordinary skill in the art at the time of the invention for the composite of Hanzawa to comprise expanded graphite in order to ensure a low width wear.

For the above reasons, the rejection of claims 1-4 and 7-16 are respectfully maintained.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on (571)272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LAURA A AUER/
Primary Examiner, Art Unit 1783